NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 31, 2016* 
                                Decided November 1, 2016 
                                               
                                           Before 
 
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3355 
 
JOSEPH TRZECIAK, SR.,                              Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Indiana, 
                                                   Hammond Division. 
      v.                                            
                                                   No. 2:10 CV 358 
GEORGE M. PETRICH,                                  
      Defendant‐Appellee.                          John E. Martin, 
                                                   Magistrate Judge. 
 
                                          O R D E R 

       Joseph Trzeciak appeals from an order denying his motion to vacate the 
dismissal of a suit under the diversity jurisdiction claiming attorney malpractice. We 
affirm that decision. 



                                                 
            * Appellee George M. Petrich did not file a brief, and thus the appeal is submitted 

on the appellant’s brief and the record. We have unanimously agreed to decide the case 
without oral argument because the issues have been authoritatively decided. FED. R. 
APP. P. 34(a)(2)(B). 
No. 15‐3355                                                                           Page 2 
 
        Trzeciak, a citizen of Indiana, was arrested at his home in that state in 2004. He 
later was convicted of a federal crime committed in Indiana, as well as a state offense in 
Illinois, where he presently is incarcerated. In 2004 he hired George Petrich, a lawyer in 
Illinois, to pursue a homeowner’s insurance claim for damage to his house caused by 
the arresting officers and vandals. Trzeciak also needed cash to pay his lawyers in the 
criminal matters, so he authorized Petrich to sell the property on his behalf. To facilitate 
a sale (Trzeciak was detained) he executed a quitclaim deed giving title to Petrich, who 
notarized and filed the deed himself. But Petrich did not sell the house. Meanwhile, in 
2005 the insurance company denied Trzeciak’s claim with the explanation that 
documentation needed to complete its investigation had not been provided by Trzeciak 
and Petrich. 

       Trzeciak then hired another lawyer, and in 2006 he brought a suit in Indiana state 
court to quiet title to his house. In his complaint he alleged that Petrich had defrauded 
him by taking and keeping his house while not performing any professional services of 
value. The action was settled by Petrich agreeing to relinquish any claim to the property 
in exchange for $6,000, which would come out of the proceeds of a sale. As part of the 
settlement Trzeciak released Petrich from liability for all pending or contingent claims. 
The state court dismissed the suit with prejudice. 

       Three years later Trzeciak sued the insurance company in an Indiana state court 
seeking more than $1 million related to his unsuccessful loss claim. The company, a 
citizen of Illinois, removed the suit to federal court based on the diversity jurisdiction. 
See 28 U.S.C. §§ 1332, 1441. Trzeciak then amended his complaint to add Petrich as a 
defendant, again accusing the lawyer of fraud. A district judge concluded that 
Trzeciak’s suit against the insurance company was untimely and granted summary 
judgment for the company. (The district court immediately entered a final judgment for 
the insurance company under Federal Rule of Civil Procedure 54(b), and Trzeciak filed 
a notice of appeal. But he failed to pay the appellate fees, so we dismissed that appeal. 
Trzeciak v. State Farm Fire and Cas. Co., No. 11‐3283 (7th Cir. Dec. 29, 2011). In the case 
now before us, Trzeciak has abandoned his claim against the insurance company.) 
Meanwhile, Trzeciak amended his complaint a second time to allege specifically that 
Petrich had engaged in fraud by recording the quitclaim deed and also committed 
malpractice in his handling of the insurance claim. 
No. 15‐3355                                                                          Page 3 
 
        On July 17, 2015, a magistrate judge, presiding by consent, see 28 U.S.C. § 636(c),1 
dismissed the claims against Petrich as barred by the doctrine of claim preclusion. The 
magistrate judge reasoned that all of the claims in the current lawsuit were, or could 
have been, brought in the 2006 suit to quiet title, which was dismissed with prejudice 
after the parties settled.  

        Trzeciak moved for reconsideration, see FED. R. CIV. P. 59(e), asserting that the 
second suit arose from significantly different facts. The magistrate judge, exercising his 
continuing authority to rule on postjudgment motions arising from the underlying suit, 
see Jones v. Ass’n of Flight Attendants‐CWA, 778 F.3d 571, 573 (7th Cir. 2015), denied the 
motion on August 6, 2015. Six days later Trzeciak moved to vacate the judgment, 
see FED. R. CIV. P. 60(b), because, he argued, Petrich had committed fraud and prevented 
him from fully asserting his rights in the state‐court litigation. The magistrate judge 
concluded that Trzeciak did not identify any newly discovered evidence, change in the 
law, or legal error, and denied the motion on October 5. Two weeks later Trzeciak filed 
a notice of appeal. 

       We entered an order limiting this appeal to a review of the magistrate judge’s 
October 5 order denying relief under Rule 60(b). We explained that Federal Rule of 
Appellate Procedure 4(a) requires that a notice of appeal in a civil case be filed within 
thirty days of entry of the judgment or order being appealed. In this case, judgment was 
entered on July 17, 2015, and the order denying Trzeciak’s Rule 59 motion was issued on 
August 6, which started the time for filing a notice of appeal. See Andrews v. E.I. Du Pont 
De Nemours & Co., 447 F.3d 510, 515–16 (7th Cir. 2006). Trzeciak did not file his notice of 
appeal until October 19; nearly six weeks late. So Trzeciak’s appeal is timely only as to 
the order of October 5, 2015, and we consider only whether the magistrate judge erred 
in denying the motion for relief from judgment based on Rule 60. 



                                                 
            1 A minute entry in the district court’s docket explains that Trzeciak and Petrich 

orally consented to the magistrate judge conducting all proceedings. Section 636(c) and 
Federal Rule of Civil Procedure 73, which implements the statute, authorize magistrate 
judges to preside by consent in civil cases but contemplate that consent will be made in 
writing. Trzeciak does not suggest, however, that valid consent was not given, and we 
have held that oral consent will suffice if it is on the record, clear, and unambiguous. 
Stevo v. Frasor, 662 F.3d 880, 883 (7th Cir. 2011); see Roell v. Withrow, 538 U.S. 580, 587 
(2003). 
No. 15‐3355                                                                              Page 4 
 
        Trzeciak ignores this order. He asserts that the second suit arises from 
significantly different facts and thus, he says, claim preclusion should not bar it. But an 
appeal from the denial of a motion under Rule 60(b) does not allow us to address the 
propriety of the original judgment. See Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257, 
263 n. 7 (1978); Bell v. McAdory, 820 F.3d 880, 883 (7th Cir. 2016). Trzeciak’s 
disagreement with the magistrate judge’s application of claim preclusion is not a valid 
ground for Rule 60(b) relief, and we see no reason to disturb the district court’s exercise 
of discretion in denying Trzeciak’s motion. 

                                                                                 AFFIRMED.